DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, “said at least one precursor stack” lacks proper antecedent basis; --said precursor stack-- is suggested..

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-28, 30-32 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghegin (of record, Integration of innovative ohmic contacts for heterogeneous III-V/Silicon Photonic devices. Condensed Matter [cond-mat]. Université Sorbonne Paris Cité, 2017. English. NNT : 2017USPCC008. tel-01685738).
Regarding claims 21-24 and 27-28, Ghegin discloses (claim 21) a semiconductor structure (Fig. 2.23) comprising: a group IV substrate (1, “oxidized SOI wafer”); a patterned group III-V device (1, “III-V laser” and 2, “Etching of the III-V”) over said group IV substrate; at least one precursor (“precursor” does not distinguish the claim over the prior art; see rejection of claim 22 and MPEP 2111, 2112 and/or 2114) stack (6, “Deposition of Ni or Ti”,  2.6.2, “One can choose to deposit directly the metal(s)…” and 3.2.1, “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film…”) over at least one portion of said patterned group III-V device; a blanket dielectric layer (3, “Planarization of the dielectric stack by CMP” and 7, “Planarization of the dielectric stack by CMP”) over said patterned group III-V device; at least one contact hole (7, “Dry etching of the dielectric stack”) in said blanket dielectric layer over said at least one precursor stack; at least one liner stack (7, “Ti/TiN liner”) in said at least one contact hole over said at least one precursor stack; at least one filler metal (7, “W fill”) over said at least one liner stack (Fig. 2.23), (claim 22) wherein said at least one precursor stack (6, “Deposition of Ni or Ti”  and 3.2.1, “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film…”) comprises at least one precursor (MPEP 2111, 2112 and/or 2114) metal selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (Ni, Ti and TiN disclosed), (claim 23) wherein said at least one liner stack (7, “Ti/TiN liner”) comprises a metal liner selected from the group consisting of a titanium (Ti) metal liner and a TiN metal liner (Ti and TiN disclosed), (claim 24) wherein said filler metal (7, “W fill”) comprises tungsten (W), (claim 27) wherein said blanket dielectric layer (3, “Planarization of the dielectric stack by CMP” and 7, “Planarization of the dielectric stack by CMP”) is substantially planar (per CMP and Fig. 2.23), and, (claim 28) wherein said patterned group III-V device (“III-V laser”, Fig. 2.23) is optically connected to a group IV device (“Si waveguide”, Fig. 1.10) in said group IV substrate.

    PNG
    media_image1.png
    293
    469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    801
    556
    media_image2.png
    Greyscale


Regarding claims 30-32, Ghegin discloses (claim 30) a semiconductor structure (Figs. 1.10 and 2.23) comprising: a group IV substrate (1, “oxidized SOI wafer”) including a group IV device (Fig. 1.10, “Si waveguide”); a patterned group III-V device (1, “III-V laser” and 2, “Etching of the III-V”) over said group IV substrate; a precursor (“precursor” does not distinguish the claim over the prior art; see rejection of claim 31 and MPEP 2111, 2112 and/or 2114) stack (6, “Deposition of Ni or Ti”,  2.6.2, “One can choose to deposit directly the metal(s)…” and 3.2.1, “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film…”) over at least one portion of said patterned group III-V device; a blanket dielectric layer (3, “Planarization of the dielectric stack by CMP” and 7, “Planarization of the dielectric stack by CMP”) over said patterned group III-V device; a first contact hole (one from: 7, “Dry etching of the dielectric stack”) in said blanket dielectric layer over (Fig. 1.10) said group IV device (Si waveguide); a first liner stack (one from: 7, “Ti/TiN liner”) in said first contact hole; a first filler metal (one from: 7, “W fill”) over said first liner stack; a second contact hole (another from: 7, “Dry etching of the dielectric stack”) in said blanket dielectric layer over said precursor stack; a second liner stack (another from: 7, “Ti/TiN liner”) in said second contact hole over said precursor stack; a second filler metal (another from: 7, “W fill”) over said second liner stack, (claim 31) wherein said at least one precursor stack (6, “Deposition of Ni or Ti”  and 3.2.1, “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film…”) comprises at least one precursor metal selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (Ni, Ti and TiN disclosed), and, (claim 32) wherein each of said first and second liner stacks (both from: 7, “Ti/TiN liner”)  comprises a metal liner selected from the group consisting of a titanium (Ti) metal liner and a TiN metal liner (Ti and TiN disclosed).
Regarding claims 35-38, Ghegin discloses (claim 35) a semiconductor structure (Fig. 2.23) comprising: a group IV substrate (1, “oxidized SOI wafer”); a group III-V device (1, “III-V laser” and 2, “Etching of the III-V”) over said group IV substrate; a precursor (“precursor” does not distinguish the claim over the prior art; see rejection of claim 36 and MPEP 2111, 2112 and/or 2114) stack (6, “Deposition of Ni or Ti”,  2.6.2, “One can choose to deposit directly the metal(s)…” and 3.2.1, “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film…”) over at least a portion of said group III-V device; a dielectric layer (3, “Planarization of the dielectric stack by CMP” and 7, “Planarization of the dielectric stack by CMP”) over said group III-V device; a contact hole (7, “Dry etching of the dielectric stack”) in said dielectric layer over said precursor stack; a liner stack (7, “Ti/TiN liner”) in said contact hole over said precursor stack; a filler metal (7, “W fill”)  over said liner stack, (claim 36) wherein said precursor stack (6, “Deposition of Ni or Ti”  and 3.2.1, “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film…”) comprises at least one precursor metal selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (Ni, Ti and TiN disclosed), (claim 37) wherein said liner stack (7, “Ti/TiN liner”) comprises a metal liner selected from the group consisting of a titanium (Ti) metal liner and a TiN metal liner (Ti and TiN disclosed), and, (claim 38) wherein said filler metal (7, “W fill”)  comprises tungsten (W).

Claims 25-26, 29, 33-34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin in view of Hata et al. (of record, US 8633496 B2).
Regarding claims 25-26, 33-34 and 39-40, Gheghin discloses (claims 25, 33 and 39) wherein said (patterned) group III-V device is a (patterned) group III-V laser (Figs. 1.10 and 2.23) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claims 26, 34 and 40) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).
Ghegin fails to disclose a “photodiode” instead of a laser.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Hata discloses both a laser and a photodiode.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art.
Regarding claim 29, Ghegin fails to disclose wherein said patterned group III-V device is electrically connected to a group IV device in said group IV substrate.
Hata discloses wherein said patterned group III-V device (T01, Abstract) is electrically connected to a group IV (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”) device in said group IV substrate (1402, “base wafer containing silicon, Fig. 18).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ghegin and arrive at the claimed invention so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15- AO, 2:15-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andres Munoz/               Primary Examiner, Art Unit 2894